Citation Nr: 1445279	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-42 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the floor of the mouth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Medical Center (MC) in St. Petersburg, Florida.  In May 2013, the Board denied entitlement to service connection for squamous cell carcinoma of the floor of the mouth.  

The Veteran appealed the May 2013 Board denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  The May 2013 Board denials were vacated and remanded back to the Board by the Court in a May 2014 Memorandum Decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to the May 2014 Memorandum Decision, the May 2013 Board denial erred in not obtaining a medical nexus opinion on whether the Veteran's squamous cell carcinoma of the floor of the mouth is causally related to service exposure to Agent Orange, as the evidence of record met the low threshold that triggers the need for a nexus opinion under 38 U.S.C. § 5103A(d)(2)(B) (2013) and McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   The Veteran served in Vietnam, and is therefore presumed to have been exposed to Agent Orange.  It is noted that squamous cell carcinoma of the floor of the mouth is not listed as a presumptive disease associated with certain herbicide agents under 38 C.F.R. § 3.309(e) (2013).

Consequently, additional development is warranted prior to adjudication by the Board of the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will arrange for review of the record by an appropriate medical professional to determine whether the Veteran's squamous cell carcinoma of the floor of the mouth is causally related to service exposure to Agent Orange.  The reviewer is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's squamous cell carcinoma of the floor of the mouth was incurred or aggravated beyond normal progression by service exposure to Agent Orange.  A complete rationale must be provided for any opinion offered.  

In the opinion, the reviewer should discuss the relevance of the medical opinion, submitted by the Veteran, related to the case of a different Veteran in which it was concluded that squamous cell carcinoma resulted from 
in-service exposure of the epithelium to airborne and waterborne toxins, such as Agent Orange, as the Veteran in this case contends that he served under similar conditions.

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2013).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

2.  The AMC/RO should then re-adjudicate the Veteran's claims for service connection for squamous cell carcinoma of the floor of the mouth based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

